Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
1)	The following is an examiner’s statement of reasons for allowance, which supplements applicant's arguments filed 5-26-21:
	In view of applicant's statement on page 11 of the response filed 5-26-21,
US 2019/0118581 and US 2019/0092102 are not available as 35 UCS 102(a)(2) type prior art. 
	The prior art fails to render obvious a pneumatic tire in which "the blocks positioned in the inner region are defined into three or more of the small blocks by the narrow grooves, wherein the at least one narrow groove comprises a single lateral narrow groove extending across each block in the tire lateral direction and defining multiple of the small blocks in the tire circumferential direction, and the at least one narrow groove comprises at least one narrow groove opening to at least one lug groove" (claim 1, emphasis added) AND "the blocks positioned in the outer regions are defined into a number of small blocks by the narrow grooves, the number being at least one less than the number of the small blocks defined in the block positioned in the inner region" (claim 1, emphasis added) AND "the small block that, among the plurality of small blocks belonging to a block of the blocks, comprises a portion of the block positioned on a frontmost side in a tire rotation direction is a leading-side block, the small block that, among the plurality of small blocks belonging to a block of the blocks, comprises a portion of the block positioned on a backmost side in the tire rotation the leading-side block has a surface area less than that of the trailing-side block" (claim 1, emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 12, 2021